Citation Nr: 1011213	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-00 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back condition, and if so, whether service connection is 
warranted.

2.  Entitlement to an initial disability rating in excess of 
10 percent for patella femoral pain syndrome of the right 
knee. 

3.  Entitlement to an initial disability rating in excess of 
10 percent for patella femoral pain syndrome of the left 
knee. 

4.  Entitlement to service connection for bilateral shin 
splints.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to June 
2000. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the above claim.  In May 2009, the 
Veteran testified at a hearing before the undersigned 
Veterans Law Judge.  

The issues of service connection for a low back condition, 
service connection for bilateral shin splints, and 
entitlement to an initial disability rating in excess of 10 
percent for patella femoral pain syndrome of the right and 
left knees are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for a low back condition was denied by a June 2000 rating 
decision.  She did not appeal.

2.  The evidence received since the June 2000 rating decision 
is not duplicative or cumulative of evidence previously of 
record and raises a reasonable possibility of substantiating 
her claim for service connection for a low back condition.
CONCLUSIONS OF LAW

1.  The June 2000 rating decision that denied entitlement to 
service connection for a low back condition is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the June 2000 rating decision 
that denied entitlement to service connection for a low back 
condition is new and material, and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's low back 
condition claim and remands it for further development.  
Thus, a discussion of VA's duties to notify and assist is not 
necessary.  

The Veteran's claim of entitlement to service connection for 
a low back condition was denied by a June 2000 rating 
decision.  At the time of the June 2000 decision, the 
evidence of record included the Veteran's service treatment 
records, which reveal treatment for low back pain in August 
1996, January 1997, and August 1998.  These records also 
reveal that the Veteran reported having recurrent back pain 
on her January 2000 report of medical history.  Finally, 
while the Veteran's spine was noted to be normal at her 
January 2000 separation examination, an x-ray taken at that 
time showed that there were minimal spondylitic changes of 
the vertebral bodies.

The Veteran's claim was denied in June 2000 on the basis that 
there was no evidence of a permanent or chronic low back 
disability that was incurred during service.  In doing so, 
the RO cited to the Veteran's treatment in January 1997 and 
stated that this was the only occasion on which the Veteran 
had received treatment for low back pain during service, with 
no subsequent complaints, treatment, or diagnosis shown 
during the remainder of her service.  The Veteran was 
notified of this decision and of her appellate rights by a 
letter dated June 21, 2000.  She did not appeal.  Therefore, 
the June 2000 rating decision is final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  

The Veteran filed a claim to reopen in October 2006.  A 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
3.156.  Evidence is new if it has not been previously 
submitted to agency decision makers.  38 U.S.C.A. §  5108; 38 
C.F.R. § 3.156(a).  Evidence is material if it, either by 
itself or considered in conjunction with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence 
cannot be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  For purposes 
of determining whether VA has received new and material 
evidence sufficient to reopen a previously-denied claim, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. 
Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990).  

Evidence obtained since the June 2000 rating decision 
includes VA treatment records dated from November 2000 to 
March 2001 and from January 2005 to September 2007; private 
treatment records from Summit Primary Care, dated from July 
2007 to April 2008; and a May 2009 Board hearing transcript.  
Significantly, in August 2005, a VA doctor reported that the 
Veteran likely had traumatic arthritis of the lower back, and 
in January 2006, based on magnetic resonance imaging (MRI) 
results, a VA doctor diagnosed her with degenerative disease 
of the lumbar spine, most significant at L4 to L5 and L5 to 
S1, where there were disc bulges that were contributing to 
foraminal narrowing.  Additionally, during treatment at 
Summit Primary Care in November 2007, the Veteran was 
diagnosed with lumbago.  Finally, during VA treatment in 
August 2005 and at her May 2007 Board hearing, the Veteran 
reported having a continuity of low back symptomatology since 
an in-service training injury where she was slammed against 
another soldier.   

The Veteran's claim was previously denied because the 
evidence did not show that she had a permanent or chronic low 
back condition that was incurred during service.  The 
evidence submitted since June 2000 shows that the Veteran has 
a current low back condition and indicates that she has had a 
continuity of symptomatology since service.  This evidence is 
new in that it had not previously been submitted.  It is also 
material insofar as it relates to a previously unestablished 
fact necessary to substantiate the Veteran's claim; 
specifically, evidence of a current permanent and chronic 
disability that may be related to service.  The additional 
evidence being both new and material, the claim for service 
connection for a low back condition is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back condition is 
reopened.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that she is afforded 
every possible consideration.  

In regard to the Veteran's claims for service connection for 
bilateral shin splints, and entitlement to an initial 
disability rating in excess of 10 percent for patella femoral 
pain syndrome of the right and left knees, the record 
reflects that these issues were first adjudicated in a June 
2000 rating decision.  Subsequently, in July 2000, the 
Veteran submitted a letter conveying her disagreement with 
the RO's June 2000 decision to deny service connection for 
shin splints and to assign a 10 percent disability rating for 
each knee for patella femoral pain syndrome.  The Veteran 
went on to request that the June 2000 decision be reviewed.  
Insofar as the Veteran's July 2000 letter conveyed 
dissatisfaction with the RO's decision and requested a review 
of that decision, the Board finds that this letter 
constituted a notice of disagreement (NOD) to the June 2000 
rating action.  See 38 C.F.R. §§ 20.201.  In making this 
determination, the Board points out that in a recent 
decision, Ortiz v. Shinseki, No. 06-0932 (U.S. Vet. App. Mar. 
3, 2010), the United States Court of Appeals for Veteran's 
Claims (Court) stated that, "no procedural requirement in 
the adjudication of Veterans benefits is less burdensome than 
the NOD ... finding that a statement constitutes an NOD merely 
requires finding 'terms that can be reasonably construed as a 
desire for appellate review.'" Ortiz v. Principi, No. 06-
0932 (U.S. Vet. App. Mar. 3, 2010) (citing Gallegos v. 
Principi, 283 F.3d 1309, 1314 (Fed.Cir.2002)).  Here, the 
Veteran's request for "a second review of her claim" and a 
review of the RO's June 2000 decision can reasonably be 
construed as a request for appellate review, and as such, the 
Board finds that this document constitutes an NOD.  
Additionally, the Board finds that the Veteran's July 2000 
NOD was timely filed with the agency of original 
jurisdiction.  See 38 C.F.R. §§ 20.201, 20.300, 20.301(a), 
20.302(a).  While the Board acknowledges that the RO 
reconsidered the Veteran's claims for service connection for 
bilateral shin splints and entitlement to an initial 
disability rating in excess of 10 percent for patella femoral 
pain syndrome of the right and left knees in a January 2001 
rating decision, it does not appear that the RO issued a 
statement of the case (SOC) in response to the Veteran's July 
2000 NOD.  In such cases, the Board is required to remand the 
issue to the RO for issuance of a SOC.  See Manlicon v. West, 
12 Vet. App. 238 (1999).

In regard to her claim for service connection for a low back 
condition, while the Veteran has submitted new and material 
evidence with which to reopen this claim, further evidentiary 
development is necessary before the merits of this claim may 
be addressed.  The Veteran contends that her currently 
diagnosed degenerative disease of the lumbar spine and 
lumbago were caused by a low back injury during military 
service.  Specifically, as noted above, the Veteran has 
reported that, during an in-service training exercise, her 
harness became entangled with that of another soldier such 
that when she and the other soldier started running in 
opposite directions, they both came flying back and slammed 
into each other.  The Veteran has also reported having a 
continuity of symptomatology since this in-service injury 
service.  

The Veteran's service treatment records indicate that she was 
diagnosed with right sacroiliac joint strain in August 1996.  
At that time, the doctor noted that she had tenderness to 
palpation at the sacroiliac joint and paraspinal spasm at L5 
to S1.  Subsequently, in January 1997, the Veteran again 
sought treatment for low back pain, reporting that such pain 
had developed after the above described training exercise 
accident, which had occurred seven days earlier.  Upon 
examination, the doctor ruled out low back pain/sacroiliac 
joint strain; however, he did place the Veteran on a no 
running, jumping, marching, or heavy lifting profile.  In May 
1998, the Veteran again sought treatment for sharp shooting 
low back pain after lifting concrete benches, and was 
diagnosed with low back pain.  Three months later, in August 
1998, the Veteran was treated for middle to low back pain; 
the doctor noted a history of acute low back pain, and 
reported that the Veteran's paraspinal muscles were tender to 
palpation.  Based on his examination, the doctor diagnosed 
her with middle/low back pain, and gave her a sick slip, 
advising that she be taken off of duty for 24 hours and then 
be placed on light duty for five days due to her back pain.  
On her January 2000 report of medical history, the Veteran 
reported having recurrent back pain during service.  Finally, 
although January 2000 x-rays revealed minimal spondylitic 
changes of the Veteran's vertebral bodies, her spine was 
noted to be normal at her January 2000 separation examination

Post-service, VA treatment records indicate that the Veteran 
first sought treatment for her low back pain in January 2005, 
when she was prescribed with painkillers for her pain.  
Subsequently, in August 2005, the Veteran reported that she 
had been involved in a very unusual accident during an in-
service training exercise, where she became entangled in a 
harness and had "separated" her hip; the Veteran reported 
having low back pain since this injury.  Upon examination, 
the doctor stated that the Veteran likely had traumatic 
arthritis of the lower back.  Subsequently, in January 2006, 
an MRI revealed degenerative disease of the lumbar spine, 
which was most significant at L4 to L5 and L5 to S1, where 
there were disc bulges in conjugation with ligamentam flavum 
hypertrophy that were contributing to foraminal narrowing.  
In July 2007, the Veteran began seeking treatment for her low 
back pain at Summit Primary Care, where she was assessed as 
having lumbago in November 2007 and April 2008.  

Because there is evidence of an in-service low back injury 
and repeated in-service complaints of, and treatment for, low 
back pain, as well as evidence of a current low back 
disability, the Board finds that an examination is necessary 
to determine whether the Veteran's current low back condition 
was caused by, or is the result of, an in-service injury.  
See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 

As this case is being remanded for the foregoing reason, all 
relevant private and VA treatment records should also be 
obtained on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case 
addressing the issues of service 
connection for shin splints, entitlement 
to an initial disability rating in excess 
of 10 percent for patella femoral pain 
syndrome of the right knee, and 
entitlement to an initial disability 
rating in excess of 10 percent for patella 
femoral pain syndrome of the left knee.  
Inform the Veteran that in order to 
complete the appellate process for these 
matters, she should submit a timely 
substantive appeal.  If the Veteran 
completes her appeal by filing a timely 
substantive appeal, the matter should be 
returned to the Board.

2.  Obtain a complete copy of the 
Veteran's treatment records for a low back 
condition from the Nashville, Tennessee, 
VA Medical Center, dated since September 
2007.  

3.  Make arrangements to obtain the 
Veteran's treatment records for a low back 
condition from Summit Primary Care, dated 
from April 2008 to present.  

4.  Thereafter, schedule the Veteran for a 
VA orthopedic examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any low back 
condition, i.e., degenerative disc 
disease, degenerative joint disease, and 
lumbago.  The examiner should also provide 
an opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current low back 
condition had its onset during active 
service or is related to any in-service 
disease, event, or injury, including the 
January 1997 injury when the Veteran 
became entangled in a harness and was 
slammed against another service member.  

In doing so, the examiner should 
specifically acknowledge and consider the 
Veteran's reports of a continuity of 
symptomatology since service.   The 
examiner should also discuss the 
significance, if any, of the Veteran's in-
service treatment for, and complaints of, 
low back pain, as well as the January 2000 
x-ray results, which revealed minimal 
spondylitic changes of her vertebral 
bodies.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

5.  Finally, readjudicate the Veteran's 
claim for service connection for a low 
back condition.  If the claim remains 
denied, provide the Veteran and her 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


